DETAILED ACTION
This communication is in response to Application No. 17/619,425 filed 12/15/2021, which claims foreign priority to China Application No. CN 201910786505.8 filed 08/23/2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  A preliminary amendment was received on 12/15/2021 which amended claims 3, 4, 9, and 10, canceled claims 5-8, 11, and 12, and added new claims 13-18. Claim 1-4, 9, 10, and 13-18 been examined.

Specification
The amendments to the Specification and Abstract were received on 12/15/2021 and are accepted and entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 10, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurongzeb et al. (US 2018/0329580 A1, published 11/15/2018, hereafter referred to as “Aurongzeb”).

Regarding claim 1, Aurongzeb teaches a method for displaying a document, being applied to a terminal with a flexible display screen, the method comprising: 
displaying a target document on the flexible display screen; More specifically, application window 68 is displayed in a foldable display (Aurongzeb, abstract, Figure 4A)
responsive to detecting a display mode of the flexible display screen being switched, deleting a first shell of the target document, and determining a target display state of the target document after the display mode of the flexible display screen is switched; and generating a second shell corresponding to the target display state; and displaying the target document after the display mode of the flexible display screen is switched on the flexible display screen through the second shell.  More specifically, in Figure 4B, the display of FIG. 4A is folded at a fold seam 72.  Active window 68 is resized by the operating system to fall into a display area defined by one side of fold seam 72.  A tool bar 76 that was presented on a bottom surface of one display portion is expanded to run along the entire length of the fold seam 72 between the page contents (Aurongzeb, [0026]-[0030], the first and second shells are interpreted as first and second user interfaces).

Regarding claim 2, Aurongzeb teaches the method according to claim 1, wherein generating the second shell corresponding to the target display state, comprises: 
determining the second shell corresponding to the target display state according to a preset correspondence between display modes and shells, wherein the second shell comprises a second code and a second container; and  More specifically, format table 66 defines the different displays modes for different orientations of the device and the current application stack (Aurongzeb, [0024], [0030], Figure 5, the second code and container is interpreted as the definitions of the new display modes and user interfaces).
inputting the second code and the second container into a code sequence corresponding to the target document to generate the second shell corresponding to the target display state.  More specifically, a tool bar 76 that was presented on a bottom surface of one display portion is expanded to run along the entire length of the fold seam 72 between the page contents (Aurongzeb, [0026]-[0030]).

Regarding claim 3, Aurongzeb teaches the method according to claim 1, wherein deleting the first shell of the target document, comprises: 
deleting a first code and a first container in the first shell of the target document.  More specifically, A tool bar 76 that was presented on a bottom surface of one display portion is expanded to run along the entire length of the fold seam 72 between the page contents (Aurongzeb, [0026]-[0030], the moving of any user interface element is construed as the deleting of that element from its original position, and since the code and container are construed as the definition of user interface elements, the code and container would be deleted in Aurongzeb).

Regarding claim 4, Aurongzeb teaches the method according to claim 1, wherein determining the target display state of the target document after the display mode of the flexible display screen is switched, comprises: 
determining a target display mode of the flexible display screen; and  More specifically, an application aware policy manages presentation of application windows based upon a flat single display mode or a folded dual display mode in which a fold seam defines display zones (Aurongzeb, [0022]).
determining the target display state corresponding to the target display mode according to a correspondence between the target display mode of the flexible display screen and the target display state of the target document.  More specifically, display format module 64 applies orientation and rotation information to define whether to present visual images in a single or dual display mode, to define the orientation for the presentation of the visual images, to define the application stack in each display mode area and to define the location and size of a virtual bezel for the display as a whole and/or for display mode areas (Aurongzeb, [0024]). 

Regarding claims 9 and 13-15, these claims recite a system that performs the steps of the method of claims 1-4, therefore, the same rationale of rejection is applicable.

Regarding claims 10 and 16-18, these claims recite the non-transitory computer readable storage medium, having computer programs stored thereon that perform the steps of the method of claims 1-4, therefore, the same rationale of rejection is applicable.

Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R.  1.111(c) to consider these references fully when responding to this action.

US 2019/0261519 A1 – flexible display when manipulated modifies the user interface
US 2018/0039408 A1 – flexible display when manipulated modifies the user interface
US 2017/0345396 A1 – flexible display when manipulated modifies the user interface
US 2015/0227271 A1 – flexible display when manipulated modifies the user interface
US 2014/0380186 A1 – flexible display when manipulated modifies the user interface
US 2014/0215201 A1 - flexible display when manipulated modifies the user interface

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F RIEGLER whose telephone number is (571)270-3625. The examiner can normally be reached M-F 9:30am-6:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F RIEGLER/Primary Examiner, Art Unit 2171